     Case 3:20-mc-00005-K-BT Document 8 Filed 02/27/20            Page 1 of 2 PageID 65


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

DAVID FOLKENFLIK; NATIONAL PUBLIC                 §
RADIO, INC.; EDITH CHAPIN; LESLIE                 §
COOK; and PALLAVI GOGOI                           §
                                                  §
        Movants,                                  §
v.                                                §        Misc. Action No. 3:20-MC-005-N
                                                  §
KIM SAMS                                          §
                                                  §
        Respondent.                               §


                             NOTICE OF APPEARANCE OF COUNSEL
                                       FOR KIM SAMS


        NOW COMES John E. Leslie (“Leslie”), Texas Bar No. 12231400 of John Leslie | PLLC,

1805 West Park Row Drive, Suite C, Arlington, Texas 76013, (817) 505-1291, to appear as

attorney of record for Respondent Kim Sams Leslie hereby requests notice and copies of all

communications and other documents filed in this matter.

        Dated this 27th day of February 2020.

                                            Respectfully submitted,

                                            /s/ John E. Leslie
                                            John E. Leslie
                                            State Bar No. 12231400

                                            JOHN LESLIE | PLLC
                                            1805 West Park Row Drive, Suite C
                                            Arlington, Texas 76013
                                            (817) 505-1291 Phone
                                            (817) 505-1292 Fax
                                            arlingtonlaw@aol.com email

                                            ATTORNEYS FOR KIM SAMS




Notice of Appearance for Kim Sams                                                    Page 1
  Case 3:20-mc-00005-K-BT Document 8 Filed 02/27/20                 Page 2 of 2 PageID 66


                                    CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing Notice of Appearance was electronically
submitted to the Clerk of the U.S. District Court for the Northern District of Texas, using the
electronic case filing system and served on all other counsel of record via ecf/Pacer on February
27, 2020.


                                            /s/ John E. Leslie
                                            John E. Leslie, certifying attorney




Notice of Appearance for Kim Sams                                                        Page 2
